PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,030,035
Issued: 24 July 2018
Application No. 15/126,935
Filed: 16 Sep 2016


:
:	DECISION ON PETITION
:
:
:
This is a response to the petition under 37 CFR 1.59(b), filed 16 June 2021, to expunge information from the above identified application.  

The petition is DISMISSED.

Petitioner requests that the Oath/Declaration filed 10 December 2018, be expunged from the above identified application.  

37 CFR 1.59 states in part:

(a) (1) Information in an application will not be expunged, except as provided in paragraph (b) of this section or § 41.7(a) or § 42.7(a) of this title. 
(2) Information forming part of the original disclosure (i.e., written specification including the claims, drawings, and any preliminary amendment present on the filing date of the application) will not be expunged from the application file. 

(b) An applicant may request that the Office expunge information, other than what is excluded by paragraph (a)(2) of this section, by filing a petition under this paragraph. Any petition to expunge information from an application must include the fee set forth in §1.17(g) and establish to the satisfaction of the Director that the expungement of the information is appropriate in which case a notice granting the petition for expungement will be provided.  [emphasis added]

The standards for expunging information that is unintentionally submitted in an application, including the standards for establishing that the expungement of the information is appropriate, is discussed in MPEP § 724.05 II.  This section states that a petition may be filed under 37 CFR 1.59(b), provided that:

(A)    the Office can effect such return prior to the issuance of any patent on the application in issue;

(C)     the information has not otherwise been made public;
(D)     there is a commitment on the part of the petitioner to retain such information for the period of any patent with regard to which such information is submitted;
(E)     it is established to the satisfaction of the Director that the information to be returned is not material information under 37 CFR 1.56; and
(F)     the petition fee as set forth in 37 CFR 1.17(g) is included.

The Office cannot expunge the documents prior to the issuance of any patent on the application in issue, as required by item (A), since the patent has already issued.  The official record for this application has been available to the public.  Even when information has been removed from USPTO records, the Office cannot ensure that parties outside the USPTO do not already have copies of information previously publically available from the USPTO.  

Telephone inquiries concerning this communication should be directed to Katherine Zalasky McDonald at (571) 270-7064.

/Christopher Bottorff/

Christopher Bottorff
Petitions Examiner
Office of Petitions